                                                                              Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
STONEY GLENN,
    Plaintiff,

vs.                                             Case No.: 3:19cv3851/LAC/EMT

MARK INCH,
     Defendant.
__________________________/
                                      ORDER
      The Chief Magistrate Judge issued a Report and Recommendation on

February 7, 2020 (ECF No. 12). Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

12)    is   adopted        and   incorporated    by   reference   in   this     order.
                                                                         Page 2 of 2
       2.     This case is DISMISSED without prejudice for Plaintiff=s failure to

comply with an order of the court.



       DONE AND ORDERED this 24th day of February, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3851/LAC/EMT
